Citation Nr: 0622498	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-08 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas





THE ISSUE

Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).






ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The veteran served on active duty from February 2000 to 
January 2001.


This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 rating decision of a Department of 
Veterans Affairs (VA), Regional Office (RO). 


FINDING OF FACT

In January 2006, without good cause shown, the veteran 
canceled a scheduled VA examination in conjunction with her 
claim for total disability rating based on individual 
unemployability. 


CONCLUSION OF LAW

As a matter of law, the claim for a total disability rating 
based on individual unemployability is denied because the 
veteran failed to report for a VA examination without good 
cause.  38 C.F.R. § 3.655 (2005).


      The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.



Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA notice by letter, dated in April 2002, complied with 
the requirement that the notice must precede the 
adjudication.  

The notice included the type of evidence needed to 
substantiate the claim, namely, that the service-connected 
disability was of such severity that it precluded her from 
working.  The veteran was informed that VA would obtain VA 
records and that she could submit private medical records or 
with her authorization VA would obtain any such records on 
her behalf.  She was asked to submit evidence, which would 
include that in her possession.  The notice included the 
general provision for the effective date of the claim for 
increase, that is, the date of receipt of the claim. 

The content of the VCAA notice substantially complied with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence), of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the 


document that satisfies VCAA notice); of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); 
and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable). 

To the extent that the degree of disability assignable was 
not provided, as the claim is denied, the degree of 
disability assignable is moot.  Any defect with respect to 
the notice of degree of disability assignable under Dingess 
at 19 Vet. App. 473 has not prejudiced the veteran's claim.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained medical records 
and scheduled the veteran for a VA examination in conjunction 
with her claim.  In March 2004, the RO notified the veteran 
that a scheduled examination was important and without it the 
claim may have to be denied.  In January 2006, after having 
been informed of the date and time to report for a VA 
examination, the veteran canceled the scheduled examination, 
stating that the examination should not have been rescheduled 
because the claim had been denied.  Without the veteran's 
cooperation, no further assistance to the veteran is required 
to comply with the duty to assist.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).   


REASONS AND BASES FOR FINDING AND CONCLUSION

A total disability rating may be assigned, where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as the result of service- 
connected disabilities.  If there is only one disability, the 
disability shall be ratable at 60 percent or more. 
38 C.F.R. §§ 3.340, 4.16(a).  A total disability rating may 
also be assigned on an extra-schedular basis, pursuant to the 
procedures set forth in 38 C.F.R. § 4.16(b), for veterans who 
are unemployable by reason of service-connected disabilities, 
but who fail to meet the percentage standards set forth in 
section 4.16(a).

Service connection is in effect for major depressive disorder 
with functional chest pains.  The disability is rated 50 
percent disabling, effective from February 2001.  The 
veteran's claim for a total disability rating was received in 
March 2002.  

A claim for a total rating is a claim for increase.  In March 
2004, the RO notified the veteran that a scheduled VA 
examination was important to her claim and without it the 
claim may have to be denied.  The initial VA examination was 
scheduled in November 2004, but the veteran requested that 
the examination be rescheduled because she was expecting the 
birth of her baby about the time of the examination. 

The VA examination was subsequently rescheduled for January 
2006.  After being advised of the date and time of the 
examination, the veteran called VA to cancel the examination, 
stating that the examination should not have been rescheduled 
because the claim had been denied.  

A veteran seeking compensation is required to report for a 
scheduled VA examination.  38 C.F.R. §§ 3.326, 3.655.  
Specifically, when a claimant fails to report for an 
examination scheduled in conjunction with a claim for 
increase without good cause, the claim shall be denied.  38 
C.F.R. § 3.655(b).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant or death of an immediate family member.

The veteran's reason for cancelling the VA examination does 
not constitute good cause as there was no indication that she 
was physically unable to report for the examination or 
evidence of a family crisis that prevented her from reporting 
for the examination.  Moreover, she had requested that the 
examination be rescheduled so the reasoning that it should 
not have been rescheduled does not establish good cause. 





After the veteran was on notice that without an examination, 
her claim may have to be denied, she failed to report without 
good cause for the scheduled VA examination in 2006, and the 
law compels the Board to deny the claim.  38 C.F.R. § 3.655. 



ORDER

A total disability rating based on individual unemployability 
is denied.



____________________________________________
GEORGE E. GUIDO JR
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


